Citation Nr: 1447829	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-01 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating higher than 30 percent for the service-connected residuals of a gunshot wound to the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to August 1969.  

This matter comes before the Board of Veterans Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that continued the 30 percent disability rating for the Veteran's service-connected left shoulder disability, characterized as gunshot wound to the left shoulder with damage to muscle group I and fractured clavicle.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in March 2011.  A transcript of that hearing is of record.

In July 2013 the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran is right-handed.

2.  The residuals of the service-connected gunshot wound of the left shoulder consist of weakness of the shoulder musculature with painful movement and some loss of motion; the left shoulder joint is arthritic but not ankylosed.  


CONCLUSION OF LAW

The requirements for a rating higher than 30 percent for residuals of a gunshot wound to the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5301 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  In this case, compliant VCAA notice was provided in February 2010. 

In any event, the Veteran has not pointed to any prejudice resulting from the timing or content of notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

VA has also made reasonable efforts to obtain relevant records adequately identified by the Veteran.  In this regard, the claims file includes service treatment records and relevant post-service treatment records and examination reports; the Veteran has not otherwise identified existing records that should be obtained.  The Veteran has been afforded appropriate VA examinations in regard to the claim for higher rating, most recently in September 2013; the Veteran has not asserted, and the evidence of record does not suggest, that his disability has changed significantly since that examination.  

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and the Veteran testified as to his treatment history and symptomatology.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).
Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, pain cannot be the basis for an award under a diagnostic code in excess of the maximum evaluation under that code.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by    the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for the Veteran's residuals of gunshot wound to the left shoulder with damage to muscle group I and fracture of clavicle was established in August 1969 with a 30 percent disability rating.  The Veteran's present claim for increased rating was received in January 2010. 

The Veteran's left shoulder disability is evaluated under the criteria of 38 C.F.R. § 4.73, Diagnostic Code 5301 (Muscle Group I).  Under this Code, the currently-assigned 30 percent rating is the highest schedular rating available for the non-dominant shoulder and such rating is based on severe level of muscle disability.  

The Veteran's disability may alternatively be rated under the criteria of 38 C.F.R. § 4.71a, if such rating would result in greater benefit to the Veteran than a rating under 38 C.F.R. § 4.73.  Under the diagnostic codes relating to limitation of motion, a rating of 40 percent is potentially available under Diagnostic Code 5200 if the Veteran is shown to suffer from unfavorable ankylosis.  However, at no time during the course of the appeal has the Veteran's shoulder been shown to be ankylosed (frozen), let alone ankylosed at an unfavorable angle.  For example, a November 2009 VA treatment record noted shoulder pain but full range of shoulder motion.  no decrease in range of motion.  A December 2009 private treatment reported noted flexion of the shoulder to 100 degrees, abduction to 80 degrees, and internal rotation to 77 degrees.  A March 2010 VA examination noted the Veteran was able to actively move his shoulder back-and-forth without increased pain; internal and external rotation were to 80 degrees and abduction and forward elevation were to 150 degrees.  A September 2013 VA examination revealed flexion to 115 degrees, abduction to 100 degrees, internal rotation to 90 degrees and external rotation to 70 degrees.  The examiner specifically noted that the shoulder joint was not ankylosed.  At no time during the course of the claim has the medical evidence indicated that the Veteran's shoulder was ankylosed.  Accordingly, a higher evaluation under Diagnostic Code 5200 is not warranted.

Additionally, the Rating Schedule provides a higher rating for loss of the head of  the humerus (70 percent for minor arm); nonunion of the humerus (50 percent for minor arm); or fibrous union of the humerus (40 percent for minor arm).  38 C.F.R. § 4.71a, Diagnostic Code 5202.  However, at no time during the appeal has any such impairment of the humerus been noted.  Indeed, radiographic studies have reveled degenerative changes in the acromioclavicular (AC) joint and glenohumeral joint, as well as subchondral cysts on the greater tubercle of the humeral head; however, no loss of the head of the humerus, malunion or nonunion of the humerus has been shown.  See e.g. May 2010 left shoulder x-ray showing normal glenohumeral joint and April 2010 left shoulder MRI.  Accordingly, a higher evaluation under Diagnostic Code 5202 is not warranted.   38 C.F.R. § 4.71a.

The Veteran's representative asserts in an Informal Hearing Presentation that separate compensation is appropriate under 38 C.F.R. § 4.71a for the Veteran's arthritis in the AC and glenohumeral joints and loss of motion, citing Esteban v. Brown, 6 Vet. App. 259 (1994) for the proposition that if a veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

However, "the evaluation of the same manifestation under various different diagnoses is to be avoided."  See 38 C.F.R. § 4.14 (2013).  Esteban notes that "38 U.S.C.A. § 1155 implicitly contains the concept that 'the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomology; such a result would overcompensate the claimant for the actual impairment of his earning capacity' and would constitute pyramiding."  Esteban, 6 Vet. App. at 261.  Esteban held that "[t]he critical element is that none of the symptomatology for any one of these three conditions is duplicative of or overlapping with the symptomatology of the other two conditions."  Id. at 262 (emphasis in original).

In this case, the Veteran is compensated under 38 C.F.R. § 4.73 for pain, weakness and loss of motion of the left shoulder, which is essentially the same symptomatology for which he would be compensated if the disability were evaluated under 38 C.F.R. § 4.71a.  Thus, separate ratings for arthritis and limitation of motion under Diagnostic Codes governed by 38 C.F.R. § 4.71a would represent "pyramiding".  

The Board also notes that the Veteran has residual scarring from his gunshot wound.  To the extent this scarring is not contemplated in the current evaluation assigned for his muscle injury (see 38 C.F.R. § 4.56 discussing objective findings  of scarring in determining severe muscle injury), the Board notes that the scars are shown on the 2013 VA examination to be superficial, well healed and without residual.  The scars measure 6 cm by 1 cm and 5 cm by .5 cm.  Accordingly, as they are not painful, unstable, deep, or measuring an area of 929 square cm, a separate rating for the scars is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  Id. at 115.  In this regard, the Veteran's left shoulder disability is manifested by signs and symptoms including pain and weakness, which impairs his ability to carry weight and to perform tasks requiring full range of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by,   for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such 
as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R.   §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's left shoulder disability picture as described in his testimony before the Board, his correspondence to VA, his statements to various medical examiners, and the examination findings.  In short, there is nothing exceptional or unusual about the Veteran's left shoulder disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, referral for extraschedular consideration is not warranted.

Finally, the United States Court of Appeals for Veterans Claims has held that a request for a total disability rating based in individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected disability, alone, renders him unemployable.  The evidence notes the Veteran worked for 32 years after service as an electrical repairman and retired in March 2000 as he could no longer do over the head work and heavy lifting.  The 2013 VA examiner noted the Veteran reported that the limitations in the job he retired from due to physical limitations would not preclude employment in a sedentary capacity.  The 2013 VA examiner further stated that   the Veteran's muscle injury would not result in an inability to keep up with work requirements.   The Board accordingly finds that no further action pursuant to Rice is warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A rating higher than 30 percent residuals of a gunshot wound to the left shoulder is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


